
	
		III
		112th CONGRESS
		1st Session
		S. RES. 86
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2011
			Mrs. Feinstein (for
			 herself, Mr. Chambliss,
			 Mr. Warner, Ms.
			 Mikulski, Mr. Rubio,
			 Mr. Burr, Ms.
			 Snowe, Mr. Nelson of Florida,
			 Mr. Rockefeller,
			 Mr. Blunt, Mr.
			 Risch, Mr. Levin,
			 Mr. McCain, Mr.
			 Shelby, Mr. Roberts,
			 Mr. Sessions, Mr. Cardin, Mrs.
			 Gillibrand, Mr. Lieberman,
			 Mr. Kirk, and Mr. Webb) submitted the following resolution; which
			 was referred to the Select Committee on
			 Intelligence
		
		
			May 12, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the Defense Intelligence Agency
		  on its 50th Anniversary.
	
	
		Whereas, the Defense Intelligence Agency was created in
			 1961 as the United States lead military intelligence organization, approved by
			 Secretary of Defense Robert McNamara on July 5, 1961, and activated on October
			 1, 1961;
		Whereas, with military and civilian employees worldwide,
			 the Defense Intelligence Agency produces military intelligence to warfighters
			 and policymakers in the Department of Defense and the intelligence community,
			 to support United States military planning, operations, and weapon systems
			 acquisition;
		Whereas the Defense Intelligence Agency possesses a
			 diverse and expeditionary workforce that conducts all-source analysis,
			 intelligence collection, and information technology infrastructure support
			 around the world;
		Whereas the Defense Intelligence Agency plays a critical
			 role within the Department of Defense, the combatant commands, the intelligence
			 community, and the Defense Intelligence Enterprise through the Defense Attaché
			 System, Defense Counterintelligence and HUMINT Center, National Defense
			 Intelligence College, National Media Exploitation Center, and National Center
			 for Credibility Assessment;
		Whereas the Defense Intelligence Agency leads the defense
			 all-source analytic community including the Directorate for Analysis and four
			 specialized centers known as the Underground Facility Analysis Center, the
			 National Center for Medical Intelligence, the Joint Intelligence Task
			 Force-Combating Terrorism, and the Missile and Space Intelligence Center, as
			 well as synchronizes the analytic efforts of the Army National Ground
			 Intelligence Center, Office of Naval Intelligence, Air Force National Air and
			 Space Intelligence Center, Marine Corps Intelligence Activity, and ten United
			 States combatant command intelligence centers;
		Whereas the Defense Intelligence Agency has throughout its
			 history provided intelligence support to United States policy makers and
			 military commanders in both war and peacetime during significant national
			 security events including the Cuban Missile Crisis, the Vietnam conflict, the
			 Cold War and its aftermath, operations against state-sponsored terrorist
			 organizations, Operation Desert Storm, and in support of United States military
			 and coalition operations in Somalia, the former Yugoslavia, and Haiti;
		Whereas, since the terrorist attacks of September 11,
			 2001, the men and women of the Defense Intelligence Agency have worked
			 diligently to deter, detect, and prevent acts of terror by providing
			 intelligence support to United States and coalition forces in support of the
			 Global War on Terror, Operation Enduring Freedom in Afghanistan, and Operation
			 Iraqi Freedom; and
		Whereas the Defense Intelligence Agency and subordinate
			 organizations within the Agency have been awarded seven Joint Meritorious Unit
			 Awards reflecting the distinctive accomplishments of the personnel assigned to
			 the Defense Intelligence Agency: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 men and women of the Defense Intelligence Agency on the occasion of the
			 Agency’s 50th Anniversary;
			(2)honors the heroic
			 sacrifice of the employees of the Defense Intelligence Agency who have given
			 their lives, or have been wounded or injured, in the service of the United
			 States during the past 50 years; and
			(3)expresses
			 gratitude to all the men and women of the Defense Intelligence Agency for their
			 past and continued efforts to provide timely and accurate intelligence support
			 to deliver overwhelming advantage to our warfighters, defense planners, and
			 defense and national security policymakers in the defense and security of the
			 United States.
			
